IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                             :   No. 2917 Disciplinary Docket No. 3
                                              :
 JOHN F. KENNEDY                              :   No. 133 DB 2022
                                              :
                                              :   (District of Columbia Court of Appeals,
                                              :   No. 20-BG-682)
                                              :
                                              :   Attorney Registration No. 49194
                                              :
                                              :   (Out of State)




                                         ORDER


PER CURIAM


       AND NOW, this 8th day of December, 2022, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

John F. Kennedy is disbarred from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all provisions of Pa.R.D.E. 217.